DETAILED ACTION
 Notice to Applicant 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication in response to the application filed 4/2/20.  Claims 1-20 are pending.  The IDS filed 9/17/22 has been considered by the examiner.

Claim Objections
Claims 4 and, 11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al (US 20110131055 A1) in view of Kutscher (US 20160283666 A1) and in further view of Experton et al (US 20180233225 A1)
Claims 1, 8, and 15 	Grady teaches A system for maintaining individual immunization records, the system (Fig. 8) comprising:
 a tracking vehicle storing a first instance of a user record; (par. 29- may include an initial set of schedule metadata and rules (allowing a user to immediately make use of application 811 without initially obtaining information from remote computer system 830;  par. 26- Application 811 executes on mobile device 810, and stores data, such as patient information and cached immunization schedule information, in database 812. Database 812 is stored in non-volatile memory included in mobile device 810. Examples of mobile devices are hand-held devices with wireless phone/network capability and the capability to execute software applications, such a the iPhone or iPod Touch by Apple, devices running the Google Android operating system, Blackberry by RIM, devices running the Microsoft Windows Mobile operating system, PDAs, notebook computers, and personal computers.)
a terminal including an electronic processor and a memory, wherein the electronic processor is communicatively connected to the memory, electronic processor of the terminal (Fig. 6; par. 26- remote computer system 830 via communication network 820) configured to: 
communicate with the tracking vehicle; (par. 26- application 811 on mobile device 810 communicates with remote computer system 830 via communication network 820)
 obtain a second instance of the user record stored in the memory of the terminal (par. 29- the mobile device may directly receive its information from user input or may receive its information from the remove device/terminal); 
determine whether immunization data in the first instance or the second instance is more recent, (par. 29- application 811 regularly checks with remote computer system 830 for updates in immunization information. Such update checks might occur each time application 811 is started and/or they may be performed at a regular time interval) 
Grady does not expressly disclose a system/method further compring:
when the first instance of the user record from the tracking vehicle includes more recent immunization data than the second instance of the user record stored in the memory of the terminal, update the user record stored in the memory of the terminal with the more recent immunization data in the first instance of the user record of the tracking vehicle; 
receive updated immunization information from a clinician when the clinician provides a new immunization to the user based upon the instances of the user record from the tracking vehicle and terminal; 
update the first and second instances of the user records to reflect the new immunization; and 
communicate user record updates with a server when connectivity with the server is established.
Kutscher discloses a system and method wherein:
when the first instance of the user record from the tracking vehicle includes more recent immunization data than the second instance of the user record stored in the memory of the terminal, update the user record stored in the memory of the terminal with the more recent immunization data in the first instance of the user record of the tracking vehicle;  (par. 50- the immunization data is updated to/from the source with the most recent changes in attribute information-- the immunization registry server 112 may be provided with updates to the student(s) roster data 222 or may communicate with the student information system(s) 118 for updates (to and/or from).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Grady with the teaching of Kutscher to update the file with the most up to date data with the motivation of easily and efficiently integrate healthcare records, stored across various domains and according to various standards and/or formats, into a healthcare record, allowing patients to have ongoing access to their medical records  (par. 2 and 5).
Grady and Kutscher do not expressly disclose:
receive updated immunization information from a clinician when the clinician provides a new immunization to the user based upon the instances of the user record from the tracking vehicle and terminal; 
update the first and second instances of the user records to reflect the new immunization; and 
communicate user record updates with a server when connectivity with the server is established.
Experton discloses:
receive updated immunization information from a clinician when the clinician provides a new immunization to the user based upon the instances of the user record from the tracking vehicle and terminal; (par. 43-the healthcare provide can push updates to the user/patient)
update the first and second instances of the user records to reflect the new immunization; and  (par. 43, par. 68- the physician may update records or retrieve other records on the physician device 308 and cause the updated or other records to be transmitted to the patient device 302.)
communicate user record updates with a server when connectivity with the server is established  (par. 43-44-Exchange of records and other information between the patient and the provider may be effected using multiple communications channels or links)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Grady and Kutscher in combination with the teaching of Experton to allow the physician/clinician to update the immunization information.  As suggested by Experton, one would have been motivated to include this feature to improve information flow between providers and patients (par. 5)

Claim 2, 9, 16	Grady teaches a system wherein  the user record includes a unique caregiver identifier and the unique caregiver identifier is associated with a one or more user records and a single financial account. (par. 38- information may include the patient's blood type, insurance information (such as insurer, policy number, and group number), and primary medical provider (such as a family physician or a clinic); par. 36-record can include information for a family (parents and children)
Claim 3, 10, 17	Grady teaches the system according to claim 2, wherein the server includes a server electronic processor and a server memory configured to store a plurality of user records and a plurality of caregiver records.(par. 8; par. 36; par. 39- managing information for multiple family members)
Claim 5, 12, 18 	Grady discloses  wherein the electronic processor is configured to generate a vaccination stock report. (par. 44- discloses information where the user can get vaccinations interface 700 for finding and displaying regional immunization providers.)
Claim 6, 13, 19 	Grady,  Kutscher and Experton in combination teach the system according to claim 1.  Furthermore  Grady,  Kutscher and Experton in combination teach a system and method wherein the electronic processor of the terminal is further configured to: when the terminal is in communication with the server, receive a third instance of the user record from the server; and when the third instance of the user record from the server includes more recent immunization data than the second instance of the user record stored in the memory of the terminal, update the user record stored in the memory of the terminal with the more recent immunization data in the third instance of the user record from the server.
Experton discloses processing and inputting the physcian’s updates to the immunization record; (par. 43-the healthcare provide can push updates to the user/patient; . 68- the physician may update records or retrieve other records on the physician device 308 and cause the updated or other records to be transmitted to the patient device 302)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Grady and Kutscher in combination with the teaching of Experton to allow the physician/clinician to update the immunization information.  As suggested by Experton, one would have been motivated to include this feature to improve information flow between providers and patients (par. 5)
Claim(s) 7, 14, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al (US 20110131055 A1) in view of Kutscher (US 20160283666 A1) and Experton et al (US 20180233225 A1), as applied to claims 1, 8, and 15, and in further view of Skocic. (US 8234125 B2)
Claims  7, 14, and 20 	Grady,  Kutscher and Experton in combination teach the system according to claim 1.  Grady,  Kutscher and Experton in combination do not teach the but Skocic discloses a sysem  wherein the terminal further includes a biometric identifier device and the electronic processor is configured to receive data from the biometric identifier device,  when the data received is associated with a caregiver or a user, determine if the received data matches biometrically derived identifier information received from the tracking vehicle ; and when the data received is associated with a clinician, determine if the received data matches biometrically derived identifier information stored in the memory of the terminal or received from the tracking vehicle. (col. 5, lines 23-31; col. 8, lines 5-27; line 62-col. 9, line 26)
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Grady,  Kutscher and Experton in combination with teaching of the Skocic with the motivation of to control access to patient records and to quickly locate patient information associated with a particular patient (see abstract)


	Conclusion
.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuerst et al (US 20110029488 A1)- system is provided for collecting and storing immunization and disease data. Immunization mobile stations (IMSs) are provided with a software application to facilitate the collection of patient information such as biographical data, previous vaccination data, medical history, medications in use, occupation, administration of recent vaccination, disease symptoms
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626